DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Stefanopoulou et al. US 2021/0197691 A1 (“Stefanopoulou”).
As to claim 1, Stefanopoulou discloses an energy storage apparatus comprising: 
an energy storage device including a negative electrode that contains a carbon material and a silicon material (Paragraphs 28 and 32 – e.g., a battery, which may have a negative electrode made of silicon carbon); and 
a measuring section for measuring an internal pressure change rate of the energy storage device (Paragraphs 28 and 36 – e.g., pressure sensor, which measures force over time).
As to claim 2, Stefanopoulou discloses the apparatus of claim 1.  Stefanopoulou further discloses a transmitting section for transmitting a signal when the internal pressure change rate measured by the measuring section reaches or exceeds a prescribed threshold or starts to rise (Paragraphs 31 or 35-37 – e.g., warning or diagnostic signals based on the pressure readings).
As to claim 4, Stefanopoulou discloses the apparatus of claim 1.  Stefanopoulou further discloses performing discharge while the internal pressure change rate of the energy storage device is measured (Paragraphs 33 or 39 – e.g., readings may be taken during charge or discharge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanopoulou as applied to claim 1 above, and further in view of Kamo et al. US 2017/0288216 A1 (“Kamo”).
As to claim 3, Stefanopoulou discloses the apparatus of claim 1, including a negative electrode which may be made of silicon carbon.  Stefanopoulou does not explicitly disclose the mass proportion of claim 3.  However, the missing element is well known in the art because while teaching a negative electrode active material, Kamo discloses a negative electrode with silicon and carbon materials with a silicon compound mass ratio of 5-90% of the total of the silicon and carbon materials (Kamo Paragraph 142), and that a higher ratio of carbon (i.e., a lower ratio of silicon) increases efficiency and energy density (Kamo Paragraph 143).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that to have a proportion of the silicon material 10% by mass or less in a total of the carbon material and the silicon material because doing so was well known in the art of negative battery electrodes, and would allow for a more efficient and/or smaller battery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatta et al. US 2016/0285064 A1 discloses a battery pack including specific electrode compositions.
Stefanopoulou US 2016/0064972 discloses a battery pack with pressure sensor and controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851